Denied and Opinion Filed February 20, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00189-CV

                        IN RE KEVIN MICHAEL DOHERTY, Relator

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-14-1043

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate the portion of the February 9, 2015 Second Additional Temporary Orders that

require the payment of temporary spousal support. Ordinarily, to obtain mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Based on the record before us, we conclude relator has failed to establish a

right to relief. We DENY the petition.




150189F.P05
                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE